Citation Nr: 1433992	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to January 1990.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In a January 2013 rating decision, the RO granted service connection for hypertension and such award represents a complete grant of the benefits sought with respect to the hypertension claim.

FINDING OF FACT

In June 2014, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to service connection for a low back disability, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a low back disability are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from a November 2010 rating decision that, in pertinent part, denied service connection for a low back disability.  However, on a written statement received by the Board in June 2014, the Veteran wished to withdraw his appeal seeking service connection for a low back disability.  Once the Board received the Veteran's June 2014 statement withdrawing this claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002). 


ORDER

The appeal seeking service connection for a low back disability is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


